In a support proceeding pursuant to article 4 of the Family Court Act, petitioner appeals from an order of the Family Court, Queens County, dated November 26, 1976, which, inter alia, (1) denied his application for a downward modification of child support payments, (2) fixed arrears in the amount of $1,725 and (3) awarded a counsel fee in the *569amount of $650. Order modified, on the law, by (1) reducing the amount of child support to $50 per week, retroactive to June 29, 1976, and (2) decreasing the arrears accordingly. As so modified, order affirmed, without costs or disbursements, and proceeding remanded to the Family Court for the entry of an appropriate amended order in accordance herewith. The termination of the weekly disability allowance to petitioner and the $188 per month Social Security payment for the daughter warrant the modification made herein. Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.